

116 HR 7169 IH: National Defense Net Zero Review Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7169IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Hastings introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Comptroller General of the United States to prepare a report on the progress of the Department of Defense toward reaching net zero goals, and for other purposes.1.Short titleThis Act may be cited as the National Defense Net Zero Review Act of 2020. 2.Comptroller General report on Department of Defense progress toward reaching net zero goals(a)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the progress of the Department of Defense toward reaching net zero goals, including an agency-wide view and breakdowns of progress by service branch.(b)Contents of reportThe report required under subsection (a) shall include—(1)an analysis of the extent to which the Department of Defense developed an integrated net zero strategy for energy, emissions, water, and waste management and the extent to which each of the military departments has implemented such strategy;(2)a description of the current challenges to implementing net zero initiatives or meeting net zero goals and the degree to which the Department of Defense and the military departments have addressed applied lessons learned to optimize the implementation of net zero initiatives;(3)a description of the costs and benefits of net zero initiatives and how such costs and benefits are identified, tracked, and validated;(4)an analysis of the extent to which the military departments and installations have been successful in implementing the net zero initiative since the revocation of Executive Order 13693, Planning for Federal Sustainability in the Next Decade;(5)a description of the options for achieving net zero benchmarks of 25 percent, 50 percent, 75 percent, and 100 percent of the energy, emissions, water, and waste management levels for 2020, including anticipated funding requirements, statutory requirements, infrastructure needs, and timeframes; and(6)an analysis of the extent to which the Department of Defense and each military department is capable of achieving negative net zero on military installations for the purpose of offsetting operational activities not capable of achieving net zero, and the anticipated funding requirements, statutory requirements, infrastructure needs, and timeframes for reaching these goals.(c)Form of reportThe report required under this section shall be submitted in unclassified form, but may contain a classified annex.3.Comptroller General report on operational energy usage(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on Department of Defense operational energy usage, including an agency-wide view and breakdowns of progress by service branch.(b)Contents of reportThe report required under subsection (a) shall include—(1)an analysis of the extent to which the Department of Defense developed an integrated operational energy strategy and the extent to which each of the military departments has implemented such strategy;(2)an analysis of the challenges in implementing net zero initiatives or meeting net zero goals pertaining to operational energy;(3)an analysis of the extent to which net zero initiatives can be applied to operational energy management without negatively impacting mission capability;(4)an analysis of fossil fuel reduction regimes that may maximize reduction of reliance on fossil fuels without achieving net zero;(5)an analysis of the benefits of implementing net zero initiatives pertaining to operational energy, including impacts of lowering the reliance on fossil fuels, decreasing the need for refueling convoys, overcoming the tyranny of distance within United States Indo-Pacific Command through hybrid or other fuel efficient propulsion systems, and associated cost savings for service branches that expend significant resources on fossil fuels;(6)a description of the options for achieving net zero benchmarks with respect to operational energy of 25 percent, 50 percent, 75 percent, and 100 percent of the operational energy levels for 2020, including anticipated funding requirements, statutory requirements, infrastructure needs, and timeframes; and(7)an analysis of the integration between energy offices with program offices, budget, and operational planners within the Department of Defense and military departments, and recommendations for improving coordination.(c)Form of reportThe report required under this section shall be submitted in unclassified form, but may contain a classified annex.4.Department of Defense report on emissions levels(a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of the Department of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives and to the Comptroller General a report on the total level of emissions for each of the ten fiscal years preceding the year in which the report is submitted. Such emissions levels shall include the agency-wide total, breakdowns by military department, and delineations between installation and operational emissions.(b)Form of reportThe report required under this section shall be submitted in unclassified form, but may contain a classified annex.5.Department of Defense master plan for net zero emissions(a)In generalThe Secretary of Defense shall develop a master plan for achieving Department of Defense-wide net zero for energy, water, waste management, and emissions.(b)Submittal to CongressNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives the plan required by subsection (a).